Case 4:18-cv-00442-ALM-CMC Document 82 Filed 12/27/19 Page 1 of 7 PageID #: 2232



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


     ED BUTOWSKY, in his Individual             )
     And Professional Capacities                )
                                                )
            Plaintiff,                          )
                                                )
     v.                                         )          Case 4:18-cv-00442-ALM-CMC
                                                )
                                                )
     DAVID FOLKENFLIK                           )
          et al                                 )
                                                )
            Defendants.                         )
                                                )


            PLAINTIFF’S OBJECTION, RESPONSE
            AND MEMORANDUM IN OPPOSITION
          TO DEFENDANTS’ MOTION TO DESIGNATE
            Plaintiff, Ed Butowsky, by counsel, pursuant to Local Civil Rule 7(d),

     respectfully submits his Objection, Response and Memorandum in Opposition to

     Defendants’ motion for leave to designate responsible third-parties pursuant to Texas

     Civil Practice and Remedies Code (“CPRC”) § 33.004 [ECF No. 81 (“Def. Mot.”)].

                                     I. INTRODUCTION

            Plaintiff commenced this action on June 21, 2018.1 In his second amended

     complaint filed on September 30, 2019, Plaintiff alleges claims of defamation, business

     disparagement and civil conspiracy arising out of the world-wide, internet and social

     media character assassination undertaken by Folkenflik and NPR.

            1
                  The NPR Defendants filed a motion to dismiss Plaintiff’s Complaint,
     which the Court denied. [ECF Nos. 58 (Report and Recommendation); 65 (Order
     Adopting Report and Recommendation)].


                                               1
Case 4:18-cv-00442-ALM-CMC Document 82 Filed 12/27/19 Page 2 of 7 PageID #: 2233



            This matter is before the Court on the NPR Defendants’ motion pursuant Texas

     CPRC § 33.004 to designate fifty-one third parties as persons who are responsible for a

     percentage of the harm for which Plaintiff seeks relief in this action.2

                                         II. ARGUMENT

            First, Plaintiff recognizes that in Withers v. Schneider National Carriers, Inc., the

     Court held that § 33.004 of the Texas Code “is substantive law and applies in the instant

     case”. 13 F.Supp.3d 686, 688 (E.D. Tex. 2014). The Fifth Circuit has not ruled on the

     issue whether § 33.004 conflicts with the Federal Rules of Civil Procedure (the “Rules”),

     and is, therefore, impermissible in diversity cases. Recent authority suggests that the

     Fifth Circuit would rule that § 33.004 conflicts with the Federal Rules of Civil Procedure.

     See, e.g., Klocke v. Watson, 936 F.3d 240 (5th Cir. 2019) (the Texas Citizens Participation

     Act (TCPA) does not apply in federal court). Third-party practice in Federal Court is

     plainly governed by Rule 14. Rule 14(a)(1) provides that “a defending party may, as

     third-party plaintiff, serve a summons and complaint on a nonparty who is or may be

     liable to it for all or part of the claim against it.”3 By allowing the NPR Defendants to

     shift blame for Plaintiff’s injuries to third-parties, CPRC § 33.004 directly collides with


            2
                    In their motion to dismiss pursuant to Rule 12(b)(6), the NPR Defendants
     claimed that Plaintiff was “suing Defendants for accurately reporting on a publicly filed
     lawsuit”. [ECF No. 25, p. 9]. The NPR Defendants now claim that this lawsuit is about
     Plaintiff’s “role in a now-retracted Fox New story speculating that Seth Rich, a
     Democratic National Committee (DNC) staffer, was murdered for leaking hacked DNC
     emails to WikiLeaks.” The NPR Defendants argue – wrongly – that “by encouraging or
     contributing to Butowsky’s theories, Fox, Zimmerman, Hersh, Assange, and Ratner
     participated in the creation of the retracted article that led to Wheeler’s lawsuit and to
     NPR’s reporting.” [ECF. No. 81, pp. 2-3].
            3
                    The NPR Defendants have made no effort to join anyone as a third-party
     defendant, including Douglas Wigdor – the person with whom Folkenflik conspired to
     defame Plaintiff.


                                                   2
Case 4:18-cv-00442-ALM-CMC Document 82 Filed 12/27/19 Page 3 of 7 PageID #: 2234



     Rule 14. See, e.g., Exxon Corp. v. Burglin, 42 F.3d 948, 950-952 (5th Cir. 1995) (“In sum,

     because the issue of attorneys’ fees on appeal under Alaska law is one of procedure, we

     hold that, in this case, FED.R.APP.P. 38 does not violate the limitations of the Rules

     Enabling Act and that therefore Alaska Rule 508 has no application for federal courts

     sitting in diversity”).

             Second, assuming arguendo that CPRC § 33.004 is applicable, the NPR

     Defendants fail to allege any facts concerning the specific responsibility of each putative

     “responsible” third party, let alone facts sufficient to satisfy the pleading requirements of

     Twombly and Iqbal.4 A “responsible third party” is defined as:

             any person who is alleged to have caused or contributed to causing in any way the
             harm for which recovery of damages is sought,5 whether by negligent act or
             omission, … by other conduct or activity that violates an applicable legal
             standard, or by any combination of these.

     Tex. Civ. Prac. & Rem. Code § 33.011(6). The NPR Defendants fail to show, for

     instance, how FNN or Zimmerman or Hersh or Assange or Ratner or any of them caused

     Folkenflik and NPR to publish the defamatory statements at issue in the second amended

     complaint. Assange and Ratner are not even mentioned in the NPR Defendants’ answer

     to the second amended complaint. [ECF No. 79]. Hersh is mentioned once. Zimmerman

     is mentioned a mere five times. Except for Wigdor, the same may be said of the


             4
                     CPRC § 33.004(g)(1) conflicts with Rule 12(b)(6) insofar as the pleading
     requirements of “Texas Rules of Civil Procedure” impose a different standard than that
     announced by the United States Supreme Court in Twombly and Iqbal. This is another
     reason why § 33.004 conflicts with the Federal Rules and should not be applied in this
     diversity action.

             5
                     Section 33.011(b) only permits the designation of persons who caused or
     contributed to the “harm for which recovery for damages is sought” in the pending
     action. In this case, Plaintiff seeks damages for the harm caused by the NPR Defendants’
     defamation. Thus, designation of Wigdor is proper because Plaintiff alleges in this action
     that Wigdor acted in concert with Folkenflik to cause Plaintiff harm.


                                                  3
Case 4:18-cv-00442-ALM-CMC Document 82 Filed 12/27/19 Page 4 of 7 PageID #: 2235



     remaining 46 alleged “responsible” third parties. CPRC § 33.004 is not even among the

     31 “Defenses” asserted by the NPR Defendants in this action. Ramirez v. Abreo, 2010

     WL 11565455, at * 4 (N.D. Tex. 2010) (“As to the defamation claim, the Court agrees

     with Plaintiffs and finds that leave to designate must be denied. The Defendants have

     failed to show how Plaintiffs’ criminal attorneys’ ineffective assistance could have

     contributed to any harm caused by the allegedly defamatory statements spoken by

     Yarbrough years later”); see Nels Cary, Inc. v. Day, 2008 WL 631242, at * 2 (N.D. Tex.

     2008) (stating that leave would be granted if defendant’s answer and counterclaim

     sufficiently allege that the third party caused or contributed to causing in any way the

     harm for which recovery of damages was sought).

            Third, the NPR Defendants’ motion is untimely. See, e.g., Withers. Section

     33.004(d) provides as follows:

            “(d) A defendant may not designate a person as a responsible third party with
            respect to a claimant’s cause of action after the applicable limitations period on
            the cause of action has expired with respect to the responsible third party if the
            defendant has failed to comply with its obligations, if any, to timely disclose that
            the person may be designated as a responsible third party under the Texas Rules
            of Civil Procedure.”

     Here, the NPR Defendants waited until December 13, 2019 to even hint that any third

     party was responsible for the harm for which Plaintiff seeks relief in this action. The

     NPR Defendants’ Rule 26(a)(1) disclosures do not mention CPRC § 33.004. As in

     Withers, the statute of limitations on the cause of action has expired with respect to the

     alleged “responsible” third parties. Further, the republications by Folkenflik in August

     2019 were not caused in any way, shape or form by any third party. Rather, Folkenflik

     decided on his own to republish two of the defamatory articles. [ECF No. 72, Second

     Amended Complaint, ¶ 174].



                                                 4
Case 4:18-cv-00442-ALM-CMC Document 82 Filed 12/27/19 Page 5 of 7 PageID #: 2236



            Fourth, the fact that Plaintiff has filed other actions against separate persons for

     separate acts of defamation and other wrongdoing does not mean that those separate

     persons are “responsible third parties” with respect to this action and the harm caused to

     Plaintiff by the NPR Defendants as alleged in this action.

            Finally, it is very regrettable that counsel for the NPR Defendants has chosen to

     resort to dirty tricks. [See, e.g., ECF No. 81, fn. 6-7]. Prior to the Court’s ruling on the

     motion to dismiss, counsel enjoyed a very cordial and professional relationship.

     Unfortunately, that has changed. The NPR Defendants’ motion for leave to designate

     contains a number of shameful, scandalous and impertinent statements and statements

     that are untrue and without evidentiary support, including:

            ●       “Butowsky has made good on his threat and has sued anyone who
                    challenges his narrative that Rich was the source of the DNC email leak”;

            ●       “Biss frequently files politically-motivated defamation suits, including
                    several brought by U.S. Rep. Devin Nunes”.6

     [ECF No. 81, pp. 2, 4, 5 fn. 7]. These statements are interposed for no proper purpose.

     They should be stricken from this record.

                        CONCLUSION AND REQUEST FOR RELIEF

            For the reasons stated above, Plaintiff, Ed Butowsky, objects to the NPR

     Defendants’ proposed designation and respectfully requests the Court to deny the

     Defendants’ motion for leave to designate responsible third parties.



            6
                    The statements made by the NPR Defendants in footnotes 6 and 7 of the
     instant motion violate Rule 11 and Title 28 U.S.C. § 1927. None of the actions filed by
     Mr. Biss on behalf of Congressman Nunes or any other client has any bearing on this
     case. None of these actions is politically-motivated. The statements in footnote 7 are
     also materially incomplete and misleading. For instance, counsel for the NPR
     Defendants fails to point out that the trial court in Nunes v. Twitter, Case CL19-1715
     (Henrico Circuit Court, Virginia) denied the defendants’ motions to dismiss.


                                                  5
Case 4:18-cv-00442-ALM-CMC Document 82 Filed 12/27/19 Page 6 of 7 PageID #: 2237



     DATED:     December 27, 2019



                            ED BUTOWSKY,
                            In his Individual and Professional Capacities



                            By:     /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:      (804) 501-8272
                                    Facsimile:      (202) 318-4098
                                    Email:          stevenbiss@earthlink.net

                                    Counsel for the Plaintiff
                                    (Admitted Pro Hac Vice)

                                    Ty Clevenger, Esquire
                                    Texas Bar No. 24034380
                                    P.O. Box 20753
                                    Brooklyn, NY 11202-0753
                                    (979) 985-5289
                                    (979) 530-9523 (Fax)
                                    Email: tyclevenger@yahoo.com

                                    Counsel for the Plaintiff




                                           6
Case 4:18-cv-00442-ALM-CMC Document 82 Filed 12/27/19 Page 7 of 7 PageID #: 2238



                                 CERTIFICATE OF SERVICE

            I hereby certify that on December 27, 2019 a copy of the foregoing was filed

     electronically using the Court’s CM/ECF system, which will send notice of electronic

     filing to counsel for Defendants and all interested parties receiving notices via CM/ECF,

     and a copy was also emailed in PDF to counsel for the Defendants.




                                  By:     /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net

                                          Counsel for the Plaintiff
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff




                                                 7
